Opinion by
Judge Hardin :
Whether there was any essential error in the response of the court to the inquiry of the jury, which they had a right to make, or whether or not there was any available error in the failure of the court to answer directly te questions which the jury propounded, if proper exceptions had been taken, as we must presume that the parties, or their counsel were present, and as no exception was taken, the supposed errors of the court are not now available in this court, and there is no other error apparent in the record.
Therefore, the judgment is affirmed.